November 18, 1969


Honorable F. T. Graham                  Opinion No. M- 509
Criminal District Attorney
Cameron County Courthouse               Re: Effect of Subsection 5
Brownsville, Texas                          Of Section l-e, Article
                                            VIII of the Constitution
                                            of Texas on fees to be
                                            paid by the county to the
                                            Assessor-Collector of
                                            taxes for services ren-
                                            dered in assessing State
                                            and county taxes.
Dear Mr. Graham:

     You have requested our opinion on the amount of fees that
should be paid the County Tax Assessor-Collector by the county
for assessing and collecting State and county taxes in view of
the provisions of Subsection 5, Section l-e of Article VIII
of the Constitution of Texas.

     Subsection 5 of Section l-e of Article VIII of the Consti-
tution of Texas, as amended in 1968, provides:

          "5 . The fees paid by the State for both assessing
     and collecting State ad valorem taxes shall not exceed
     two per cent (2%) of the State taxes collected.  This
     subsection shall be self-executing."

     Article 3937, Vernon's Civil Statutes, fixes the compensa-
tion of the Assessor-Collector of taxes for his services as
follows:




                       -2439-
Honorable F. T. Graham, page 2 (M-509)


          "Each Assessor of taxes shall receive the follow-
     ing compensation for his services, which shall be
     estimated upon the total value of the property assessed
     as follows: For assessing the state and county taxes on
     all sums for the first Five Million ($5,000,000.00)
     Dollars, or less, five cents (56) for each One Hundred
     ($100.00) Dollars of property assessed; and on all sums
     in excess of Five Million ($5,000,000.00) Dollars three and
     one-half cents (3JiC)on each One Hundred ($100.00)
     Dollars of property assessed: on all sums in excess of
     One Hundred Million ($lOO,OOO,OOO.OO) Dollars, two and one-
     quarter cents (2%c) on each One Hundred ($100.00) Dollars.
     One-half of the above fee shall be paid by the state and
     one-half by the county..."

    Article 3939, Vernon's Civil Statutes, provides, in part:

          "There shall be paid for the collection of taxes
    as compensation for the services of the Collector, begin-
    ning with the.first day of September of each year, five (5%)
    per cent of the first Twenty Thousand ($20,000.00) Dollars
    collected for the state, and two (2%) per cent on all taxes
    collected for the state over said sum: for collecting the
    county taxes, five (5%) per cent on the first Ten Thousand
     ($lO,OOO.OO) Dollars collected, and two (2%) per cent on
    all such county taxes collected over said sum . ..ll

     Articles 3937 and 3939 provide other fees for assessing and
collecting taxes for drainage districts, road districts and
other political subdivisions specified in the Articles.

     In Attorney General's Opinion M-318 (1968) it was held
that as to all State taxes assessed on or after the effective
date of the amendment to Section l-e of Article VIII of the
Constitution of Texas

          I,
            ...no fees should be paid for the assessment
     service alone, but a fee of 2% of the amount of such
     assessed taxes which are actually collected should be
     paid as compensation for the complete service of both
     assessing and collecting such taxes."




                        -2440-
Honorable F. T. Graham, page 3 (M-509)


     It is noted that the 1968 amendment did not affect the amount
of fees for assessing and collecting county taxes, but rather
limited the amount of fees that may be paid by the State.
Article 3937 prescribes the formula for determining the amount
of fees to be paid the Assessor-Collector of taxes for his
assessing services and states that one-half ($) of the above
fee shall be paid by the county. You are therefore advised that
the county is required to pay one-half of the fee prescribed
in Article 3937 but the State may not be required to pay more
than two (2%) per cent of the amount of State taxes assessed
which are actually collected as compensation for the complete
services of both assessing and collecting of such taxes. YOU
are further advised that the county is required to pay pursuant
to the provisions of Article 3939 the fees prescribed therein
for collecting county taxes.

                               SUMMARY

             Subsection 5 of Section l-e of Article
          VIII of the Constitution of Texas.limits the
          fee that may be paid by the State to the
          Assessor-Collector of taxes but does not change
          the amount of fee that is to be paid by the county
          pursuant to the provisions of Articles 3937 and
          3939, Vernon's Civil Statutes.

                                         YO   very truly,




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman




                         -2441-
Honorable F. T. Graham, page 4 (M-509)


Bill Allen
Lonny Zwiener
Arthur Sandlin
Malcolm Quick

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant




                        -2442-